422 F.2d 828
Diego Ricardo ITZCOVITZ, a permanent resident alien residing in New York, New York, Plaintiff-Appellant,v.SELECTIVE SERVICE LOCAL BOARD NUMBER 6, NEW YORK, NEW YORK, Colonel Paul Akst, Director of the New York City Headquarters of the Selective Service System, Colonel William H. Boughton, Director of the New York State Headquarters of the Selective Service System, and P. A. Esperdy, New York District Director of the Immigration and Naturalization Service, Defendants-Appellees.
No. 283.
Docket 33755.
United States Court of Appeals, Second Circuit.
Argued November 13, 1969.
Decided March 2, 1970.

Burt Neuborne, New York City (Paul Chevigny and Alan H. Levine, New York City, New York Civil Liberties Union, on the brief), for appellant.
Daniel Riesel, Sp. Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty., for the Southern District of New York, on the brief), for appellees.
Before LUMBARD, Chief Judge, and KAUFMAN and HAYS, Circuit Judges.
PER CURIAM:


1
Itzcovitz appeals from so much of the opinion below as denied him relief against the Immigration and Naturalization Service; before argument, the government withdrew its cross-appeal from the order enjoining the Selective Service System from proceeding against Itzcovitz. Since the argument of the appeal the government has conceded the propriety of admitting Itzcovitz into the country, and the parties have informed us of his return.


2
The appeal is dismissed as moot.